Mr. Presiding Justice Gary delivered the opinion of the Court. The appellee was a traveling salesman in the service of the appellants, and though the case took a wide range in the Circuit Court, it is here narrowed to the question whether the appellee should be held as a guarantor under the fblloxving letter: “ Sweet Springs, Mo., July 15, 1890. Messrs. Jacob Meyer & Bros., Gents : Enclosed order of D. Victor. I had four competitors at Higginsville, two Chicago, one St. Louis, one Kansas City. Mr. Victor gave -me half his order, and bought the other half of Frankenthal, St. Louis, on four months-time, dated October 15th; saw the copy. I expect that you Avill accept this order; you know that I make no use of it, but ask this as a special favor; if necessary will have the bill charged to me; he is a relative of S. Espen, and I want his trade. Tours respectfully, S. Ruhstadt.” The appellants sent the goods ordered by Victor, and charged them to him. October 1, 1890, they took the four months’ note of Victor, for the amount, discounted it in bank, and as Victor did not pay the note,- the appellants charged it to the appellee, without his knoivledge or consent. That conduct was no compliance with the letter. When the appellants filled, the order was the time for them to determine, and then inform the appellee, whether they acted upon his Avords “ if necessary will have the bill charged to me.” That Avas a proposition, acceptance of which required notice to the appellee, in order to bind him. Ruffner v. Love, 33 Ill. App. 601; Brandt on Suretyship & Guaranty, Sec. 191. Ho alleged irregularities on the trial affect that question of law, and the judgment is affirmed.